DETAILED ACTION
	Claims 1, 8, 22, 36 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicant’s amendments and arguments filed on 9/22/21 have been fully considered, however they are moot in view new grounds of rejection.  Please see office action below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-11, 13, 22-25, 27, 36-39 and 41  are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al US (20180069612) and in further view of Cheng et al US (20150313958).

(Currently Amended) Regarding claim 1, Yum et al teaches a measurement method, comprising: sending, by a base station, a switch message for a narrow bandwidth reception mode to a terminal to instruct the terminal to switch to a designated narrow bandwidth to receive information (see Fig. 10 and paragraphs [0243-0252] – corresponds to a terminal receiving a channel state reporting configuration comprising a feedback mode of operation, wherein one or more of the modes is directed to transmitting channel state information (from the terminal) on one or more of a plurality narrowbands in a narrowband region of a system bandwidth. See also [0145-0161]), wherein a width of the narrow bandwidth is less than a width of a system bandwidth (see paragraphs  [0124-0131] – in consideration of a system bandwidth representative of a whole, or entire, bandwidth, one or more “sub-bands” (defined as a narrowband, see [0145]) are less than, or smaller than, the system bandwidth); and scheduling, by the base station, the terminal to switch to the system bandwidth to measure a downlink reference signal of the system bandwidth when channel state information of a downlink channel of the system bandwidth needs to be measured (see paragraphs [0154], [0191]-[0193] – corresponds to receiving signaling for performing sequential CSI measuring from a lowest narrowband of the narrowbands to the highest narrowband of the narrowbands, all narrowbands hence system bandwidth). Although Yum et al teaches all the limitations above they fail to explicitly teach the downlink reference signal of the system bandwidth being a CRS.  Conversely Cheng et al teaches such limitations; wherein the downlink reference signal of the system bandwidth comprises at least one of a cell specific reference signal (CRS) or a channel state information reference signal (CSI-RS) (see paragraph [0006], the downlink subframe of the system bandwidth contains CRS).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Yum et al and the downlink of a system bandwidth having CRS as taught by Cheng et al.  The motivation for this would have been to create better efficiency and higher UE throughput in a network (see paragraph [0014]).  
(see paragraph [0055] – “Control information carried on the PDCCH is called downlink control information (DCI).” See also [0220-0225] – “…a hopping narrowband list may be transmitted in DCI”); wherein the downlink control information is in a terminal specific search space corresponding to the terminal (see paragraph [0055], “The DCI contains resource allocation information and control information for a UE or a UE group.” See also [0057] – “In 3GPP LTE/LTE-A, search spaces for DCI formats may have different sizes and include a dedicated search space and a common search space.  The dedicated search space is a UE-specific search space and is configured for each UE.  The common search space is configured for a plurality of UEs) and uses a control channel element aggregation level corresponding to the terminal (see paragraphs [0056-0058] – UE monitors UE- specific search space on a PDCCH for a DCI, wherein the PDCCH search space comprising an aggregation of control channel elements).
Regarding claims 3, 10, 24 and 38, Yum et al teaches wherein the scheduling, by the base station, the terminal to switch to the system bandwidth to measure the downlink reference signal when the channel state information of the downlink channel needs to be measured (see paragraphs [0154], [0191]-[0193]) comprises: configuring, by the base station, measurement parameters for the terminal to measure the downlink reference signal and sending the measurement parameters to the terminal, wherein the measurement parameters comprise a cycle for the terminal to measure the downlink reference signal and information of a time period for the terminal to measure the downlink reference signal in the cycle (see paragraph [0191]); wherein the cycle comprises a duration for the terminal to enter the narrow bandwidth reception mode, switch to the system bandwidth to measure the downlink reference signal, and enter the narrow bandwidth reception mode again; and scheduling the terminal to switch to the system bandwidth to measure the downlink reference signal according to the measurement parameters (see paragraphs [0190]-[0193], the UE performs measurements in a specific narrowband or will measure total narrow band – system bandwidth – and then return back to the lowest narrowband).  
Regarding claims 4, 11, 25 and 39, Yum et al teaches before scheduling the terminal to switch to the system bandwidth to measure the downlink reference signal according to the measurement parameters: sending a trigger signal on a physical downlink control channel of the narrow bandwidth, wherein the trigger signal is used for triggering the terminal to switch to the system bandwidth to measure the downlink reference signal according to the measurement parameters (see paragraphs [0190]-[0193] and [0224]).
Regarding claims 6, 13, 27 and 41 wherein the measurement parameters configured by the base station for the terminal comprise at least two different configurations (see paragraphs [0213]-[0229]), and when the measurement parameters are sent to the terminal, configuration situations of the measurement parameters are indicated to the terminal through a physical downlink control channel of the narrow bandwidth (see paragraphs [0225]-[0226] and also [0055]-[0057]); and the base station instructs the terminal to use measurement parameters of another configuration for measurement through the physical downlink control channel of the narrow bandwidth based on a determination that currently used measurement parameters need to be modified (see paragraph [0223]-[0229]). 
(Currently Amended) Regarding claim 8, Yum et al teaches a measurement method, comprising: receiving, by a terminal, a switch message for a narrow bandwidth reception mode sent by a base station and switching to a designated narrow bandwidth to receive information (see Fig. 10 and paragraphs [0243-0252] – corresponds to a terminal receiving a channel state reporting configuration comprising a feedback mode of operation, wherein one or more of the modes is directed to transmitting channel state information (from the terminal) on one or more of a plurality narrowbands in a narrowband region of a system bandwidth. See also [0145-0161]), wherein a width of the narrow bandwidth is less than a width of a system bandwidth (see paragraphs  [0124-0131] – in consideration of a system bandwidth representative of a whole, or entire, bandwidth, one or more “sub-bands” (defined as a narrowband, see [0145]) are less than, or smaller than, the system bandwidth); and switching to the system bandwidth to measure a downlink reference signal of the system bandwidth according to scheduling of the base station when channel state information of a downlink channel of the system bandwidth needs to be measured (see paragraphs [0154], [0191]-[0193] – corresponds to receiving signaling for performing sequential CSI measuring from a lowest narrowband of the narrowbands to the highest narrowband of the narrowbands, all narrowbands hence system bandwidth).  Although Yum et al teaches all the limitations above they fail to explicitly teach the downlink reference signal of the system bandwidth being a CRS.  Conversely Cheng et al teaches such limitations; wherein the downlink reference signal of the system bandwidth comprises at least one of a cell specific reference signal (CRS) or a channel state information reference signal (CSI-RS) (see paragraph [0006], the downlink subframe of the system bandwidth contains CRS).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Yum et al and the downlink of a system bandwidth having CRS as taught by Cheng et al.  The motivation for this would have been to create better efficiency and higher UE throughput in a network (see paragraph [0014]).  
(Currently Amended) Regarding claim 22, Yum et al teaches a base station, comprising: a processor, a memory, a transceiver, and a bus, wherein the processor, the memory and the transceiver are connected through the bus, and the transceiver is used for receiving and transmitting signals and communicating with a terminal, and the memory is used for storing a group of program codes, and the processor is used for calling the program codes stored in the memory to perform the following operations (see Fig. 11 and paragraphs [0257]-[0263]): sending a switch message for a narrow bandwidth reception mode to a terminal through the transceiver to instruct the terminal to switch to a specified narrow bandwidth to receive information (see Fig. 10 and paragraphs [0243-0252] – corresponds to a terminal receiving a channel state reporting configuration comprising a feedback mode of operation, wherein one or more of the modes is directed to transmitting channel state information (from the terminal) on one or more of a plurality narrowbands in a narrowband region of a system bandwidth. See also [0145-0161]), wherein a width of the narrow bandwidth is less than a width of a system bandwidth (see paragraphs  [0124-0131] – in consideration of a system bandwidth representative of a whole, or entire, bandwidth, one or more “sub-bands” (defined as a narrowband, see [0145]) are less than, or smaller than, the system bandwidth); and scheduling the terminal to switch to the system bandwidth to measure a downlink reference signal of the system bandwidth when channel state information of a downlink channel of the system bandwidth needs to be measured (see paragraphs [0154], [0191]-[0193] – corresponds to receiving signaling for performing sequential CSI measuring from a lowest narrowband of the narrowbands to the highest narrowband of the narrowbands, all narrowbands hence system bandwidth).  Although Yum et al teaches all the limitations above they fail to explicitly teach the downlink reference signal of the system bandwidth being a CRS.  Conversely Cheng et al teaches such limitations; wherein the downlink reference signal of the system bandwidth comprises at least one of a cell specific reference signal (CRS) or a channel state information reference signal (CSI-RS) (see paragraph [0006], the downlink subframe of the system bandwidth contains CRS).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Yum et al and the downlink of a system bandwidth having CRS as taught by Cheng et al.  The motivation for this would have been to create better efficiency and higher UE throughput in a network (see paragraph [0014]).  
(Currently Amended) Regarding claim 36, Yum et al teaches a terminal device, comprising: a processor, a memory, a transmitter, a receiver, and a bus, wherein the processor, the memory, the transmitter, and the receiver are connected through the bus, wherein the transmitter is used for transmitting signals, and the receiver is used for receiving signals, and the transmitter and the receiver (see Fig. 11 and paragraphs [0257]-[0263]) to perform the following operations: receiving a switch message for a narrow bandwidth reception mode sent by a base station through the receiver, and switching to a designated narrow bandwidth to receive information (see Fig. 10 and paragraphs [0243-0252] – corresponds to a terminal receiving a channel state reporting configuration comprising a feedback mode of operation, wherein one or more of the modes is directed to transmitting channel state information (from the terminal) on one or more of a plurality narrowbands in a narrowband region of a system bandwidth. See also [0145-0161]), wherein a width of the narrow bandwidth is less than a width of a system bandwidth (see paragraphs  [0124-0131] – in consideration of a system bandwidth representative of a whole, or entire, bandwidth, one or more “sub-bands” (defined as a narrowband, see [0145]) are less than, or smaller than, the system bandwidth); and switching to the system bandwidth to measure a downlink reference signal of the system bandwidth according to scheduling of the base station when channel state information of a downlink channel of the system bandwidth needs to be measured (see paragraphs [0154], [0191]-[0193] – corresponds to receiving signaling for performing sequential CSI measuring from a lowest narrowband of the narrowbands to the highest narrowband of the narrowbands, all narrowbands hence system bandwidth).  Although Yum et al teaches all the limitations above they fail to explicitly teach the downlink reference signal of the system bandwidth being a CRS.  Conversely Cheng et al teaches such limitations; wherein the downlink reference signal of the system bandwidth comprises at least one of a cell specific reference signal (CRS) or a channel state information reference signal (CSI-RS) (see paragraph [0006], the downlink subframe of the system bandwidth contains CRS).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Yum et al and the downlink of a system bandwidth having CRS as taught by Cheng et al.  The motivation for this 

Remarks
	The Applicant argues:
		Yum does not disclose “switching to the system bandwidth to measure a downlink reference signal of the system bandwidth according to scheduling of the base station when channel state information of a downlink channel of the system bandwidth needs to be measured”
In response, the Examiner respectfully submits:
	Yum does in fact teach this limitation as broadly claimed by the Applicant.  Looking at the Yum reference, paragraph [0154] states “the UE may calculate and report CSI for all measured channels of respective narrowbands (e.g., an average of measurements for all narrowbands)”, by measuring all the narrowbands it is clear to see that it would be a total system bandwidth that CSI is measured for.  This is further described in paragraph [0193], “If the UE performs measurement not for the hopping narrowband list but for the total narrowbands, a corresponding aperiodic CSI request may also trigger an operation for measurement in the total narrowbands”, where total narrowbands would correlate to a system bandwidth since it’s all the narrowbands and not a few specific ones.  The term “system bandwidth” is broad and all narrowbands vs a few specific narrowbands can be broadly interpreted to be “system bandwidth” as claimed by the Applicant.  Therefore the rejection is maintained.


The Applicant argues:
		Yum does not disclose “wherein the downlink reference signal of the system bandwidth comprises at least one of a cell-specific reference signal (CRS) or a channel state information reference signal (CSI-RS).”
	In response, the Examiner respectfully submits:
		This argument is moot in view of new grounds of rejection, please see office action above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478